Case 1:20-cv-01325-AT Document 138-7 Filed 08/07/20 Page 1 of 9




                      EXHIBIT F
               Case 1:20-cv-01325-AT Document 138-7 Filed 08/07/20 Page 2 of 9


    Cited
As of: August 7, 2020 1:49 PM Z


                                    Maple Landing, LLC v. Comm'r
                                               United States Tax Court
                                                  July 9, 2020, Filed
                                                 Docket No. 1996-18

Reporter
T.C. Memo 2020-104 *; 2020 Tax Ct. Memo LEXIS 105 **
                                                              to supply cost basis violated the essence of the statute.
                                                              This failure supplied an independent ground for denial of
MAPLE LANDING, LLC, EFFINGHAM MANAGERS,
                                                              its charitable contribution deduction.
LLC, TAX MATTERS PARTNER, Petitioner v.
COMMISSIONER OF INTERNAL REVENUE,
Respondent



                                                              Outcome
Disposition: An order will be issued granting
                                                              Respondent IRS's motion for partial summary judgment
respondent's motion for partial summary judgment and
                                                              granted. Petitioner's cross-motion denied.
denying petitioner's cross-motion.




                                                              LexisNexis® Headnotes
Core Terms
easement, deed, charitable, grantee's, extinguishment,
perpetuity, donor, donated, cross-motion, invalid, partial


                                                                  Tax Law > Federal Tax Administration &
                                                                  Procedures > Summary Judgment > Standards for
Case Summary                                                      Summary Judgment

                                                                  Tax Law > Federal Tax Administration &
Overview                                                          Procedures > Summary Judgment
HOLDINGS:        [1]-Petitioner   taxpayer's     charitable
contribution deduction for conservation easement was          HN1[ ]   Summary         Judgment,     Standards     for
denied in its entirety because the conservation purpose       Summary Judgment
underlying the easement was not protected in perpetuity
as required by I.R.C. § 170(h)(5)(A). Because the             The purpose of summary judgment is to expedite
grantee's share of the proceeds was improperly reduced        litigation and avoid costly, unnecessary, and time-
by carve-outs both for donor improvements and for             consuming trials. The Tax Court can grant partial
claims against the donor, the deed's judicial                 summary judgment regarding an issue as to which there
extinguishment provisions did not satisfy the regulatory      is no genuine dispute of material fact and a decision
requirements of Treas. Reg. § 1.170A-14(g)(6); [2]-           may be rendered as a matter of law. U.S. Tax Ct. R.
Taxpayer also did not attach to its return, as Treas. Reg.    121(b).
§ 1.170A-13(c)(2)(i)(B) required, a fully completed
appraisal summary on Form 8283 that reported its cost
basis. Nor did it substantially comply because its failure
                                                                  Tax Law > ... > Deductions > Charitable
               Case 1:20-cv-01325-AT Document 138-7 Filed 08/07/20 Page 3 of 9
                       T.C. Memo 2020-104, *2020-104; 2020 Tax Ct. Memo LEXIS 105, **105

    Deductions > Charitable, Public & Religious                HN4[ ] Charitable Deductions, Charitable, Public &
    Transfers                                                  Religious Transfers

HN2[ ] Charitable Deductions, Charitable, Public &             The requirements of Treas. Reg. § 1.170A-14(g)(6) are
Religious Transfers                                            strictly construed.

The Tax Code generally restricts a taxpayer's charitable
contribution deduction for the donation of an interest in
                                                                   Tax Law > ... > Deductions > Charitable
property which consists of less than the taxpayer's
                                                                   Deductions > Charitable, Public & Religious
entire interest in such property. I.R.C. § 170(f)(3)(A). But
                                                                   Transfers
there is an exception for a "qualified conservation
contribution." I.R.C. § 170(f)(3)(B)(iii), (h)(1). For the
                                                               HN5[ ] Charitable Deductions, Charitable, Public &
donation of an easement to be a qualified conservation
                                                               Religious Transfers
contribution, the conservation purpose must be
protected in perpetuity. I.R.C. § 170(h)(5)(A).                Where a contribution of property (other than publicly
                                                               traded securities) is valued in excess of $5,000, the
                                                               taxpayer must obtain a qualified appraisal of such
    Tax Law > ... > Deductions > Charitable                    property and attach to the return such information
    Deductions > Charitable, Public & Religious                regarding such property and such appraisal as the
    Transfers                                                  Secretary may require. I.R.C. § 170(f)(11)(C). The
                                                               required information includes an appraisal summary that
HN3[ ] Charitable Deductions, Charitable, Public &             must be attached to the return on which such deduction
Religious Transfers                                            is first claimed for such contribution. Treas. Reg. §
                                                               1.170A-13(c)(2). The IRS has prescribed Form 8283 to
The regulations set forth detailed rules for determining       be used as the appraisal summary. Failure to comply
whether the "protected in perpetuity" requirement of           with this requirement generally precludes a deduction.
I.R.C. § 170(h)(5)(A) is met. There are rules governing        I.R.C. § 170(f)(11)(A).
the mandatory division of proceeds in the event the
property is sold following a judicial extinguishment of the
easement. Treas. Reg. § 1.170A-14(g)(6). The
                                                                   Tax Law > ... > Deductions > Charitable
regulations recognize that a subsequent unexpected
                                                                   Deductions > Charitable, Public & Religious
change in the conditions surrounding the donated
                                                                   Transfers
property can make impossible or impractical the
continued use of the property for conservation
                                                               HN6[ ] Charitable Deductions, Charitable, Public &
purposes. Despite that possibility, the conservation
                                                               Religious Transfers
purpose can nonetheless be treated as protected in
perpetuity if the restrictions are extinguished by judicial    Treas. Reg. § 1.170A-13(c)(2) requires the donor to
proceeding and the easement deed ensures that the              attach a fully completed appraisal summary to the tax
charitable donee, following sale of the property, will         return on which the charitable contribution deduction is
receive a proportionate share of the proceeds and use          first claimed. Treas. Reg. § 1.170A-13(c)(2)(i)(B). A fully
those proceeds consistently with the conservation              completed appraisal summary must include the manner
purposes underlying the original gift. In effect, the          of acquisition and the date of acquisition of the donated
"perpetuity" requirement is deemed satisfied because           property by the donor as well as the cost or other basis
the sale proceeds replace the easement as an asset             of the property. Treas. Reg. § 1.170A-13(c)(4)(ii)(D) and
deployed by the donee exclusively for conservation             (E). If a taxpayer has reasonable cause for being unable
purposes. I.R.C. § 170(h)(5)(A).                               to provide the information required (relating to the
                                                               manner of acquisition and basis of the contributed
                                                               property), an appropriate explanation should be
    Tax Law > ... > Deductions > Charitable                    attached to the appraisal summary. Treas. Reg. §
    Deductions > Charitable, Public & Religious                1.170A-13(c)(4)(iv)(C)(1).
    Transfers


                                                       Page 2 of 8
              Case 1:20-cv-01325-AT Document 138-7 Filed 08/07/20 Page 4 of 9
                     T.C. Memo 2020-104, *2020-104; 2020 Tax Ct. Memo LEXIS 105, **105

    Tax Law > ... > Deductions > Charitable
    Deductions > Charitable, Public & Religious
    Transfers                                               Opinion by: LAUBER

HN7[ ] Charitable Deductions, Charitable, Public &
Religious Transfers
                                                            Opinion
For purposes of Treas. Reg. § 1.170A-13, asserting that
one may ignore a requirement does not constitute strict
compliance with it. The doctrine of substantial             MEMORANDUM OPINION
compliance is designed to avoid hardship in cases
where a taxpayer does all that is reasonably possible,      LAUBER, Judge: This is one of many cases in this
but nonetheless fails to comply. Substantial compliance     Court involving charitable contribution deductions for
may be shown where the taxpayer provided most of the        conservation easements. Currently before the Court are
information required or made omissions solely through       cross-motions for partial summary judgment filed by the
inadvertence. But in order to substantially comply, the     Internal Revenue [*2] Service (IRS or respondent) and
taxpayer must satisfy all reporting requirements that       by petitioner. The questions presented by these motions
relate to the substance or essence of the statute.          are substantially identical to those decided adversely to
                                                            the taxpayers in PBBM-Rose Hill, Ltd. v. Commissioner,
                                                            900 F.3d 193 (5th Cir. 2018); Oakbrook Land Holdings,
                                                            LLC v. Commissioner, 154 T.C. , 2020 U.S. Tax Ct.
    Tax Law > ... > Deductions > Charitable                 LEXIS 12 (May 12, 2020); Coal Prop. Holdings, LLC v.
    Deductions > Charitable, Public & Religious             Commissioner, 153 T.C. 126 (2019); Oakhill Woods,
    Transfers                                               LLC v. Commissioner, T.C. Memo. 2020-24; and Belair
                                                            Woods, LLC v. Commissioner, T.C. Memo. 2018-159.
HN8[ ] Charitable Deductions, Charitable, Public &          Following the analyses in those opinions we will grant
Religious Transfers                                         respondent's motion and deny petitioner's cross-motion.

Treas. Reg. § 1.170A-13(c)(4) requires that an appraisal
summary shall include information about basis. Treas.       Background
Reg. § 1.170A-13(c)(4)(ii)(E). The explicit disclosure of
basis on Form 8283 is essential in alerting the             There is no dispute as to the following facts, which are
Commissioner as to whether (and to what extent) further     drawn from the petition, the parties' motion papers, and
investigation may be needed. Where the taxpayer states      the attached declarations and exhibits. Maple Landing,
on Form 8283 that basis information will not be             LLC (Maple Landing), is a Georgia limited liability
provided, revenue agents cannot be required to sift         company (LLC) that has operated at all times as a
through hundreds of pages of complex returns looking        partnership for Federal income tax purposes. Maple
for possible clues about what the taxpayer's cost basis     Landing had its principal place of business in Georgia
might be.                                                   when its petition was filed.

                                                            In December 2008 Maple Landing acquired, by
                                                            contribution [**2] from HRH Investments, LLC (HRH), a
                                                            293-acre tract of land in Effingham County, Georgia. On
Counsel: [**1] Anson H. Asbury, Ethan J. Vernon, and        December 30, 2010, Maple Landing donated a
Gilbert L. Carey, Jr., for petitioner.                      conservation easement over 283 acres of that tract to
                                                            the Georgia Land Trust (GLT or grantee), a "qualified
                                                            organization" [*3] for purposes of section 170(h)(3).1
Christopher D. Bradley, Jason P. Oppenheim, John W.         We will refer to this 283-acre tract as the conserved
Sheffield III, and John T. Arthur, for respondent.

                                                            1 Allstatutory references are to the Internal Revenue Code
                                                            (Code) in effect for the year at issue, and all Rule references
Judges: LAUBER, Judge.                                      are to the Tax Court Rules of Practice and Procedure. We
                                                            round monetary amounts to the nearest dollar.

                                                    Page 3 of 8
                Case 1:20-cv-01325-AT Document 138-7 Filed 08/07/20 Page 5 of 9
                              T.C. Memo 2020-104, *3; 2020 Tax Ct. Memo LEXIS 105, **2

area or the Property. The deed of easement was                         improvements) by the ratio of the value of the
recorded the same day.2                                                Conservation Easement at the time of this
                                                                       conveyance to the value of the Property at the time
The easement deed recites the conservation purposes                    of this conveyance without deduction for the value
and generally prohibits commercial or residential                      of the Conservation Easement. [**4]
development. But it reserves certain rights to Maple
Landing as grantor, including the rights to conduct               Maple Landing timely filed Form 1065, U.S. Return of
commercial agricultural and timber-harvesting activities          Partnership Income, for its taxable year beginning
within the conserved area. Maple Landing also reserved            December 30, 2010, and ending December 31, 2010.
the right to construct within the conserved area "a               On that return it claimed a charitable contribution
limited number of improvements and buildings." These              deduction of $6,791,000 for its [*5] donation of the
improvements could include the development of "woods              easement. Maple Landing relied on an appraisal by
roads" for permitted agricultural and forestry activities,        David R. Roberts, who used the "before and after
construction of agricultural buildings (including barns           method" to determine the easement's fair market value
and sheds) covering up to 50% of a designated [*4]                (FMV).3
one-acre plot, maintenance of existing roads, and the
construction of two residential [**3] driveways and               Maple Landing included with its return a Form 8283,
utilities (including water, septic, and power lines) to           Noncash Charitable Contributions, executed by Mr.
serve two adjacent five-acre residential parcels owned            Roberts and GLT. When a taxpayer donates property
by an affiliate of Maple Landing.                                 (other than publicly traded securities) valued in excess
                                                                  of $5,000, the taxpayer must provide on Form 8283
The deed recognizes the possibility that the easement             specified information about the donated property,
might be extinguished at some future date. In the event           including the date and method of acquisition and the
the Property were sold following judicial extinguishment          donor's "cost or adjusted basis." In the relevant boxes
of the easement, paragraph 17 of the deed provided                on Form 8283 Maple Landing wrote "see attachment" or
that "[t]he amount of the proceeds to which Grantee               "SA" and appended a three-page attachment. The
shall be entitled, after the satisfaction of any and all prior    attachment stated that the Property had been "acquired
claims, shall be determined, unless otherwise provided            by     donor"    on     December      18,    2008,    by
by Georgia law at the time, in accordance with the                "purchase/exchange." With respect to "cost or adjusted
Proceeds paragraph." (Neither party contends that                 basis" Maple Landing stated:
Georgia law "otherwise provide[s].") Paragraph 19,
captioned "Proceeds," specified that the grantee's share               A declaration of the taxpayer's basis in the property
of any future proceeds would be determined                             is not included in * * * the attached [**5] Form 8283
                                                                       because of the fact that the basis of the [*6]
     by multiplying the fair market value of the Property              property is not taken into consideration when
     unencumbered by this Conservation Easement                        computing the amount of the deduction.
     (minus any increase in value after the date of this
     Conservation       Easement       attributable    to         The IRS selected Maple Landing's            2010 return for
                                                                  examination. On October 30, 2017,           the IRS issued
                                                                  Maple Landing a timely notice of           final partnership
                                                                  administrative adjustment (FPAA)            disallowing the
2 HRH   or its affiliates contributed other tracts of land in
Effingham County to other LLCs, and Effingham Managers,
LLC, petitioner in this case, served as tax matters partner for
most of these LLCs. Each LLC granted a conservation               3 Petitioner represents that Maple Landing's cost basis for the
easement to GLT. The IRS has challenged the charitable            293-acre tract was $506,265. Assuming that to be true, Mr.
contribution deductions claimed by the LLCs for those other       Roberts' valuation supposed that the Property had appreciated
donations. See Englewood Place, LLC v. Commissioner, T.C.         in value by more than 1,300% during one of the worst financial
Memo 2020-105; Riverside Place, LLC v. Commissioner, T.C.         crises to hit the United States since the Great Depression. Mr.
Memo 2020-103; Village at Effingham, LLC v. Commissioner,         Roberts was the original appraiser in numerous other
T.C. Memo 2020-102; Oakhill Woods, LLC v. Commissioner,           conservation easement cases that this Court has decided.
T.C. Memo. 2020-24; Belair Woods, LLC v. Commissioner,            See, e.g., Plateau Holdings, LLC. v. Commissioner, T.C.
T.C. Memo. 2018-159; Red Oak Estates, LLC v.                      Memo. 2020-93; Woodland Prop. Holdings, LLC v.
Commissioner, T.C. Dkt. No. 13659-17; Cottonwood Place,           Commissioner, T.C. Memo. 2020-55; Oakhill Woods, LLC v.
LLC v. Commissioner, T.C. Dkt. No. 14076-17.                      Commissioner, T.C. Memo. 2020-24.

                                                          Page 4 of 8
               Case 1:20-cv-01325-AT Document 138-7 Filed 08/07/20 Page 6 of 9
                            T.C. Memo 2020-104, *6; 2020 Tax Ct. Memo LEXIS 105, **5

charitable contribution deduction in full because Maple       [*8] B. Judicial Extinguishment
Landing had not shown that the requirements of section
170 were met. The FPAA alternatively determined that,         HN2[ ] The Code generally restricts a taxpayer's
if any deduction were allowable, Maple Landing had not        charitable contribution deduction for the donation of "an
established that the FMV of the easement exceeded $0.         interest in property which [**7] consists of less than the
The FPAA determined a 40% "gross valuation                    taxpayer's entire interest in such property." Sec.
misstatement" penalty under section 6662(h) and (in the       170(f)(3)(A). But there is an exception for a "qualified
alternative) a 20% accuracy-related penalty under other       conservation contribution." Sec. 170(f)(3)(B)(iii), (h)(1).
provisions of section 6662(a).                                For the donation of an easement to be a "qualified
                                                              conservation contribution," the conservation purpose
Petitioner timely petitioned this Court for readjustment of   must be "protected in perpetuity." Sec. 170(h)(5)(A).
the partnership items, see sec. 6226(f), and the parties
filed cross-motions for partial summary judgment.             HN3[ ] The regulations set forth detailed rules for
Respondent contends that the charitable contribution          determining whether this "protected in perpetuity"
deduction     was      properly    disallowed     for  two    requirement is met. Of importance here are the rules
independently sufficient reasons. First, he contends that     governing the mandatory division of proceeds in the
the conservation purpose underlying the easement is           event the property is sold following a judicial
not "protected in perpetuity," see sec. 170(h)(5)(A),         extinguishment of the easement. See sec. 1.170A-
because the easement deed fails to comply with                14(g)(6), Income Tax Regs. The regulations recognize
the [**6] regulations governing judicial extinguishment,      that "a subsequent unexpected change in the conditions
see sec. 1.170A-14(g)(6), Income Tax Regs. Second,            surrounding the [donated] property * * * can make
he contends that Maple Landing did not attach to its          impossible or impractical the continued use of the
 [*7] 2010 return, as the regulations require, a fully        property for conservation purposes." Id. subdiv. (i).
completed appraisal summary on Form 8283. See sec.            Despite that possibility, "the conservation purpose can
1.170A-13(c)(2)(i)(B), Income Tax Regs. Petitioner            nonetheless be treated as protected in perpetuity if the
contends that Maple Landing complied with all                 restrictions are extinguished by judicial proceeding" and
regulatory requirements and (if it did not) that the          the easement deed ensures that the charitable donee,
regulations imposing these requirements are invalid. We       following sale of the property, will receive a
have rejected all of petitioner's arguments in cases          proportionate share of the proceeds and use those
involving substantially similar deeds of easement, and        proceeds consistently with the conservation purposes
we do so again here.                                          underlying the [**8] original gift. Ibid. In [*9] effect, the
                                                              "perpetuity" requirement is deemed satisfied because
                                                              the sale proceeds replace the easement as an asset
Discussion                                                    deployed by the donee "exclusively for conservation
                                                              purposes." Sec. 170(h)(5)(A).

A. Summary Judgment Standard                                  The judicial extinguishment provisions of the deed in
                                                              this case are substantially similar to those that we
HN1[ ] The purpose of summary judgment is to                  considered in Coal Prop. Holdings, 153 T.C. at 130-131.
expedite litigation and avoid costly, unnecessary, and        Following our reasoning in that case, we conclude that
time-consuming trials. See FPL Grp., Inc. & Subs. v.          Maple Landing's deed fails to satisfy the "protected in
Commissioner, 116 T.C. 73, 74 (2001). We may grant            perpetuity" requirement for two reasons.
partial summary judgment regarding an issue as to
which there is no genuine dispute of material fact and a      First, the regulatory fraction used in the deed to
decision may be rendered as a matter of law. Rule             determine the grantee's proportionate share of post-
121(b); Elec. Arts, Inc. v. Commissioner, 118 T.C. 226,       extinguishment proceeds is applied, not to the full sale
238 (2002). Petitioner has alleged no genuine dispute of      proceeds--an amount presumably equivalent to the FMV
material fact affecting the two questions that respondent     of the Property at the time of sale--but to the proceeds
has proposed for summary adjudication. We conclude            "minus any increase in value after the date of this
that these issues may appropriately be adjudicated            Conservation Easement attributable to improvements."
summarily.                                                    Thus, the grantee's share is improperly reduced on
                                                              account of (1) appreciation in the value of improvements
                                                              existing when the easement was granted plus (2) the


                                                      Page 5 of 8
               Case 1:20-cv-01325-AT Document 138-7 Filed 08/07/20 Page 7 of 9
                             T.C. Memo 2020-104, *9; 2020 Tax Ct. Memo LEXIS 105, **8

FMV of any improvements that the donor or its                    It is not necessarily unreasonable for a deed to provide
successors subsequently make to the Property. By                 that prior claims may be paid from sale proceeds. What
reducing the grantee's share in this way, the deed               is unreasonable is the requirement that all prior claims
violates the regulatory requirement that [**9] the donee         be paid out of the grantee's share of the proceeds, even
receive, in the event the Property is sold following             if those claims represent liabilities of Maple Landing or
extinguishment of the easement, a share of proceeds              its successors. See Coal Prop. Holdings, 153 T.C. at
that is "at least equal to the proportionate value that the      145 n.5. Because the grantee's share of the proceeds is
perpetual conservation restriction at the time of the gift,      improperly reduced by carve-outs both for donor
bears to the value [*10] of the property as a whole at           improvements and for claims against the donor, the
that time." See sec. 1.170A-14(g)(6)(ii), Income Tax             deed's judicial extinguishment provisions do not satisfy
Regs.4                                                           the regulatory requirements.

As we have noted previously, HN4[ ] the requirements             If the regulation is interpreted, as we have interpreted it,
of this regulation "are strictly construed." Carroll v.          to make Maple Landing ineligible for a charitable
Commissioner, 146 T.C. 196, 212 (2016). Because the              contribution deduction, Maple Landing contends that the
grantee in this case "is not absolutely entitled to a            regulation is invalid. It urges that section 1.170A-
proportionate share of * * * [the] proceeds" upon a post-        14(g)(6), Income Tax Regs., is an "arbitrary and
extinguishment sale of the Property, the conservation            capricious" rule promulgated in violation of the
purpose underlying the contribution is not "protected in         Administrative Procedure Act. And it contends that the
perpetuity." Coal Prop. Holdings, 153 T.C. at 127, 139           regulation is substantively [*12] invalid under the test
(quoting Carroll, 146 T.C. at 212); accord, Plateau              set forth in Chevron, U.S.A., Inc. v. Nat. Res. Def.
Holdings, LLC v. Commissioner, T.C. Memo. 2020-93;               Council, Inc., 467 U.S. 837, 104 S. Ct. 2778, 81 L. Ed.
Oakbrook Land Holdings, LLC v. Commissioner, T.C.                2d 694 (1984). We comprehensively addressed and
Memo. 2020-54. The U.S. Court of Appeals for the Fifth           rejected both of these arguments [**11] in a recent
Circuit has likewise sustained the disallowance of a             Court-reviewed Opinion. See Oakbrook Land Holdings,
charitable contribution deduction where the judicial             154 T.C. at , 2020 U.S. Tax Ct. LEXIS 12 at *53-75).
extinguishment provision of an easement deed included            We need not repeat that analysis here.
a carve-out for donor improvements similar to that here.
See PBBM-Rose Hill, 900 F.3d at 208.                             In sum, we hold that the conservation purpose
                                                                 underlying the easement was not "protected in
 [*11] The easement deed here has a second problem,              perpetuity" as required by section 170(h)(5)(A). For that
which was also present in Coal Prop. Holdings. The               reason the charitable contribution deduction claimed by
grantee's tentative share of the proceeds, as determined         Maple Landing must be denied in its entirety. See Coal
under paragraph 19 of the deed, is adjusted further by           Prop. Holdings, 153 T.C. at 139. We will therefore grant
paragraph 17. It provides that the grantee's share will be       respondent's motion for partial summary judgment on
determined [**10] under the Proceeds paragraph, but              his first theory.5
only "after the satisfaction of any and all prior claims."
Prior claims against the sale proceeds might be held by
various creditors of Maple Landing or its successors.            5 Petitioner draws our attention to Priv. Ltr. Rul. 200836014
                                                                 (Sept. 5, 2008) (PLR), in which the IRS found unobjectionable
                                                                 an easement deed with a judicial extinguishment clause
                                                                 resembling that here. Petitioner contends that respondent's
4 The   pre-contribution improvements to the conserved area in   interpretation of the regulation as set forth in that PLR is
this case appear to be less substantial than in Coal Prop.       binding on respondent under Auer v. Robbins, 519 U.S. 452,
Holdings, LLC v. Commissioner, 153 T.C. 126, 131 (2019).         461, 117 S. Ct. 905, 137 L. Ed. 2d 79 (1997). Petitioner's
But the deed reserved to Maple Landing the right to make         argument ignores the fact that determinations embodied in a
post-contribution improvements to the conserved area,            PLR "may not be used or cited as precedent." Sec. 6110(k)(3).
including the rights (for example) to construct barns, sheds,    The taxpayer in PBBM-Rose Hill brought the same PLR to the
roads, driveways, and utilities (including water, septic, and    Court of Appeals' attention, but that court paid no heed to it,
power lines) to serve the conservation area and/or the           finding the regulation unambiguous on its face. See PBBM-
adjacent residential parcels. These factual differences have     Rose Hill, Ltd. v. Commissioner, 900 F.3d 193, 207-208 (5th
little impact on our analysis because the regulation does not    Cir. 2018). We have done the same. See Coal Prop. Holdings,
permit any reduction of the donee's share on account of such     153 T.C. at 144. In Oakbrook Land Holdings, LLC v.
donor improvements.                                              Commissioner, T.C. Memo. 2020-54, we dismissed reliance

                                                         Page 6 of 8
                Case 1:20-cv-01325-AT Document 138-7 Filed 08/07/20 Page 8 of 9
                             T.C. Memo 2020-104, *12; 2020 Tax Ct. Memo LEXIS 105, **11

                                                                   attachment. The [**13] attachment said that the
[*13] C. Appraisal Summary                                         Property had been acquired by the donor on December
                                                                   18,    2008,    by    "purchase/exchange."      Petitioner
HN5[ ] Where a contribution of property (other than                represents that Maple Landing actually acquired the 293
publicly traded securities) is valued in excess of $5,000,         acres in December 2008 by contribution from HRH. The
the taxpayer must "obtain[] a qualified appraisal of such          attachment said that Maple Landing would not provide
property and attach[] to the return * * * such information         cost basis information "because of the fact that the basis
regarding such property and such appraisal as the                  of the property is not taken into consideration when
Secretary may require." Sec. 170(f)(11)(C). The                    computing the amount of the deduction." The taxpayers
required information includes "an appraisal summary"               in Oakhill Woods, at *7-*8, and Belair Woods, 116
that must be attached "to the return on which such                 T.C.M. (CCH) at 326-327, had attached the same text,
deduction is first claimed for such contribution." Deficit         verbatim, to the Forms 8283 enclosed with their returns.
Reduction Act of 1984 (DEFRA), Pub. L. No. 98-369,
sec. 155(a)(1)(B), 98 Stat. at 691; see sec. 1.170A-                [*15] We hold that Maple Landing did not report its
13(c)(2), Income Tax Regs. The IRS has prescribed                  cost basis information as the regulation requires and as
Form 8283 to be used as the "appraisal summary."                   Form 8283 directs. The explanation it attached, far from
Jorgenson v. Commissioner, T.C. Memo. 2000-38, 79                  showing that it was unable to provide this information,
T.C.M. (CCH) 1444, 1450. Failure to comply with this               simply asserted that the information was not necessary.
requirement generally precludes a deduction. See sec.              In effect, Maple Landing asserted that taxpayers are
170(f)(11)(A) (providing that "no deduction shall be               free to ignore the requirement that they report cost
allowed" unless a taxpayer meets the appraisal [**12]              basis. HN7[ ] "Asserting that one may ignore a
summary requirements of section 170(f)(11)(C)).                    requirement does not constitute strict compliance with
                                                                   it." Oakhill Woods, at *13; Belair Woods, 116 T.C.M.
In his response to petitioner's cross-motion, respondent           (CCH) at 327-328.
contends that Maple Landing's deduction should be
disallowed because it failed to attach to its return a             In Bond v. Commissioner, 100 T.C. 32, 41-42 (1993),
properly completed appraisal summary. Petitioner                   we held that some of the reporting requirements in
contends that Maple Landing strictly (or at least                  section 1.170A-13, Income Tax Regs., can be satisfied
substantially) complied with the applicable regulation. In         by substantial, rather than by literal, compliance. "The
the alternative it contends that the regulation is invalid.        doctrine of substantial compliance is designed [**14] to
                                                                   avoid hardship in cases where a taxpayer does all that
 [*14] HN6[ ] The regulation requires the donor to                 is reasonably possible, but nonetheless fails to comply."
"[a]ttach a fully completed appraisal summary" to the tax          Durden v. Commissioner, T.C. Memo 2012-140, 103
return on which the charitable contribution deduction is           T.C.M. (CCH) 1762, 1763. Substantial compliance may
first claimed. Sec. 1.170A-13(c)(2)(i)(B), Income Tax              be shown where the taxpayer "provided most of the
Regs. A fully completed appraisal summary must                     information required" or made omissions "solely through
include "[t]he manner of acquisition * * * and the date of         inadvertence." Hewitt v. Commissioner, 109 T.C. 258,
acquisition of the [donated] property by the donor" as             265 & n.10 (1997), aff'd without published opinion, 166
well as "[t]he cost or other basis of the property." Id.           F.3d 332 (4th Cir. 1998). But in order to substantially
subpara. (4)(ii)(D) and (E). "If a taxpayer has reasonable         comply, the taxpayer must satisfy all reporting
cause for being unable to provide the information                  requirements that relate "to the substance or essence of
required * * * (relating to the manner of acquisition and          the statute." Bond, 100 T.C. at 41 (quoting Taylor v.
basis of the contributed property), an appropriate                 Commissioner, 67 T.C. 1071, 1077 (1977)).
explanation should be attached to the appraisal
summary." Id. subdiv. (iv)(C)(1).                                   [*16] We hold that Maple Landing did not substantially
                                                                   comply because its failure to supply cost basis violated
In the relevant boxes on its Form 8283 Maple Landing               the essence of the statute. In enacting DEFRA's
wrote "see attachment" and appended a three-page                   heightened reporting requirements, Congress aimed to
                                                                   give the IRS tools that would enable it to identify inflated
on Auer deference because "the 'traditional tools of               charitable contribution deductions. See RERI Holdings I,
construction' le[d] us to hold that the Commissioner's             LLC v. Commissioner, 149 T.C. 1, 16-17 (2017), aff'd
construction of the regulation is correct even if we look at the   sub nom. Blau v. Commissioner, 924 F.3d 1261 (D.C.
question de novo." Id. at *25 (quoting Kisor v. Wilkie, 588 U.S.   Cir. 2019). The requirement to disclose cost basis when
  , , 139 S. Ct. 2400, 2415, 204 L. Ed. 2d 841 (2019)).

                                                           Page 7 of 8
                Case 1:20-cv-01325-AT Document 138-7 Filed 08/07/20 Page 9 of 9
                             T.C. Memo 2020-104, *16; 2020 Tax Ct. Memo LEXIS 105, **14

that information is reasonably obtainable is necessary to           made precisely the same argument and we rejected it.
facilitate the Commissioner's efficient identification of           We do so again here.
overvalued property. Unless the taxpayer complies with
the requirement that he disclose his cost basis and the             For these reasons we hold that Maple Landing did not
date and manner of acquiring the property, the                      comply, strictly or substantially, with the regulatory
Commissioner will be deprived of an essential tool that             reporting requirements. Accord, Oakhill Woods, at *21-
Congress intended him to have. See [**15] Oakhill                   *22; Loube v. Commissioner, T.C. Memo. 2020-3, at
Woods, at *15-*22; Belair Woods, 116 T.C.M. (CCH) at                *15-*23; Belair [*18] Woods, 116 T.C.M. (CCH) at 329-
328-330.6                                                           330. This failure supplied an independent ground for
                                                                    denial of its charitable contribution deduction.8
 [*17] Nor is this a case where the taxpayer did "all that
is reasonably possible," Durden, 103 T.C.M. (CCH) at                To reflect the foregoing,
1763, or omitted information "solely through
                                                                    An order will be issued granting respondent's
inadvertence," Hewitt, 109 T.C. at 265 n.10. Maple
                                                                    motion [**16] for partial summary judgment and
Landing explicitly declined to report its cost basis
                                                                    denying petitioner's cross-motion.
information, asserting that this information was
unnecessary because "basis * * * is not taken into
consideration when computing the amount of the
                                                                      End of Document
deduction." This was not an instance of inadvertent
omission but of a conscious election not to supply
information damaging to its position.7

Finally, petitioner in its cross-motion contends that the
regulation requiring disclosure of "cost or other basis"
on the appraisal summary is invalid. According to
petitioner, this regulation does not "give effect to the
unambiguously expressed intent of Congress" and is
thus invalid under Chevron, U.S.A., Inc., 467 U.S. at
842-843. The taxpayer in Oakhill Woods, at *22-*27,



6 Petitioner contends that Maple Landing supplied, elsewhere
on its tax return, information from which its cost basis could be
derived, e.g., on Schedule L, Balance Sheets per Books. We
have rejected that argument previously and reject it again
here. See Oakhill Woods, at *19-*20; Belair Woods, 116
T.C.M. (CCH) at 329. HN8[ ] The regulation requires that
"[a]n appraisal summary shall include" information about
basis. Sec. 1.170A-13(c)(4)(ii)(E), Income Tax Regs. The
explicit disclosure of basis on Form 8283 is essential in
alerting the Commissioner as to whether (and to what extent)
further investigation may be needed. Where the taxpayer
states on Form 8283 (as Maple Landing did) that basis
information will not be provided, revenue agents cannot be
required to sift through hundreds of pages of complex returns
looking for possible clues about what the taxpayer's cost basis
might be.                                                           8 Section   170(f)(11)(A)(ii)(II) provides that a charitable
7 Given our disposition, we need not decide whether Maple           contribution deduction may be allowed, notwithstanding the
Landing provided inaccurate information concerning "[t]he           taxpayer's failure to comply with the appraisal summary
manner of acquisition * * * and the date of acquisition of the      requirements, "if it is shown that the failure to meet such
property by the donor," sec. 1.170A-13(c)(4)(ii)(D), Income         requirements is due to reasonable cause and not to willful
Tax Regs., or (if it did) whether that failure would have           neglect." Petitioner has not advanced a "reasonable cause"
supplied sufficient grounds, standing alone, for disallowance of    defense under this provision and has adduced no facts that
the charitable contribution deduction.                              would be relevant in determining its availability.

                                                            Page 8 of 8
